Citation Nr: 1523457	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a disability of the digestive system.

6.  Entitlement to service connection for a neurological disability of the bilateral upper extremities.  

7.  Entitlement to service connection for a neurological disability of the left lower extremity.  

8.  Entitlement to an initial disability rating in excess of 30 percent for tension headaches.  

9.  Entitlement to an initial disability rating in excess of 10 percent for reactive airway disease.  

10.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability resulting from oral surgery.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to October 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2010 and November 2013 of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2012 decision and remand, the Board noted that the Veteran had filed a notice of disagreement for many of the issues now on appeal, but that no statement of the case had yet been issued.  The Board thus remanded these issues.  As the RO issued a statement of the case in August 2012 as to the issues listed by the Board, the ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's October 2012 substantive appeal also included the issue of entitlement to service connection for a left shoulder disability.  The RO granted service connection for this disability in January 2013, so it is not before the Board.  

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at no time has the Veteran contended that his service-connected disabilities in general, or his headaches and reactive airway disease in particular, render him unemployable or unable to secure or follow a substantially gainful occupation.  The issue of entitlement to a TDIU has not been raised by the record and will not be further considered.  

The issues of entitlement to service connection for hypertension and a bilateral hip disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability resulting from oral surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for hypertension was initially denied in a December 2007 rating decision on the bases that there was no evidence that the Veteran from hypertension during his active service and that there was no evidence that the Veteran currently suffered from hypertension.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the December 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  There is no competent evidence that the Veteran suffers from a cervical spine disability beyond neck pain, and there is no evidence that the Veteran suffered from a cervical spine disability during his active service.  

4.  There is no evidence that the Veteran suffered from a digestive system disability during his active service or that his current disability is related to his active service.

5.  There is no competent evidence that the Veteran currently suffers from a neurological disability of the bilateral upper extremities.  

6.  There is no competent evidence that the Veteran currently suffers from a neurological disability of the left lower extremity.  

7.  The Veteran's service-connected tension headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

8.  The Veteran's service-connected reactive airway disease does not result in pulmonary function testing showing an FEV-1 of 56-to 70-percent predicted or an FEV-1/FVC of 56 to 70 percent; and it does not require daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for a digestive system disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for service connection for a neurological disability of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

5.  The criteria for service connection for a neurological disability of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

6.  The criteria for an initial 50 percent rating for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a Diagnostic Code 8199-8100 (2014).

7.  The criteria for an initial 30 percent rating for reactive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97 Diagnostic Code 6699-6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With respect to the previously denied claim for service connection for hypertension, the Board is reopening and remanding this claim.  No further discussion of the duties to notify and to assist is warranted for this claim. 

With respect to the claims for increased initial ratings, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

With respect to the Veteran's other service connection claims, a standard September 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not reflect, that he is in receipt of or has applied for disability benefits from the Social Security Administration.  

Over the course of the appeal, the Veteran has undergone numerous VA medical examinations for his claims on appeal.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  

Although a VA medical examination or opinion was not provided in connection with the claims for service connection for a cervical spine disability and a digestive disability, the Board finds that one is not necessary to make a decision on the claim.  With regard to the cervical spine disability, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of a disability.  With regard to the digestive disability, there is no competent or credible evidence that the Veteran suffered an event, injury, or disease in service, and there is no evidence of an indication that the Veteran's claimed disability may be associated with an established event, injury, or disease in service.  Absent these requirements, and as the record is developed enough for the Board to make an informed decision on these claims, no VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, VA's duty to assist has been met.

II.  New and Material Evidence

The Veteran initially sought service connection for hypertension in an April 2007 claim.  The RO denied this claim in a December 2007 rating decision on the bases that there was no evidence of hypertension in service and that there was no evidence that the Veteran currently suffered from hypertension.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence pertinent to this issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the December 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the initial denial, much in the way of new evidence has been submitted.  Most importantly, the Veteran has now been diagnosed as suffering from hypertension, as reflected by VA treatment records subsequent to the December 2007 decision.  

This evidence was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's claims are evaluated separately below.  

Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability; his August 2009 claim did not specify any particular disability, and neither the Veteran nor his attorney representative has ever stated that he seeks service connection for a specific cervical spine disability.  For the reasons that follow, his claim shall be denied.  

First, there is no evidence that the Veteran currently suffers from a particular cervical spine disability.  An October 2009 VA history and physical noted that the Veteran complained of pain in the back of his neck; an August 2010 VA primary care assessment contains a similar complaint.  

That said, there is no medical or lay evidence that the Veteran suffers from a particular cervical spine disability beyond his mere complaint of pain, and pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A review of his VA and private treatment records shows no diagnosis of or treatment for any specifically diagnosed cervical spine disability.  

There is also no evidence that the Veteran suffered a cervical spine disability during his active service.  A review of his service treatment records reveals frequent complaints of and treatment for lower back pain.  At no time, however, did the Veteran complain of suffering from neck pain.  On a November 2001 report of medical history, the Veteran complained of multiple joint pains, but he did not specifically mention his neck.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim for service connection for a cervical spine disability; there is no doubt to be resolved; and service connection for a cervical spine disability is not warranted.

Disability of the Digestive System

As with his cervical spine, the Veteran did not indicate on his August 2009 claim for what specific digestive system disability for which he sought service connection.  For the reasons that follow, this claim shall be denied.  

First, there is evidence that the Veteran has been diagnosed as suffering from generalized digestive disabilities.  An April 2006 VA treatment record reflects a diagnosis of gastroesophageal reflux disease.  At an October 2009 history and physical, the Veteran complained of suffering from nausea and cramps.  At a March 2011 VA primary care assessment, the Veteran was diagnosed as suffering from abdominal and rectal pain.  A March 2011 VA gastroenterology clinic note shows that the Veteran was diagnosed as suffering from bright red bleeding per rectum and rectal pain.  Resolving all reasonable doubt in his favor, the Board concludes that the Veteran currently suffers from a digestive system disability.  

That said, there is no evidence that the Veteran suffered from a digestive system disability during his active service.  His service treatment records show no evidence of complaints of or treatment for any digestive system disability during his active service.  On a November 2001 report of medical history, the Veteran denied suffering from frequent indigestion or heartburn; from stomach, liver, intestinal trouble, or ulcer; or from gall bladder trouble or gallstones.  

There is also no evidence that the Veteran's current digestive system disabilities are related to his active service.  A review of the relevant VA treatment records show that none of his treatment providers gave an etiology relating his current disabilities to his active service.  The Veteran himself has not provided any evidence or argument as to how his claimed disability is related to his active service.  

In summary, though the Veteran currently suffers from a digestive disability, there is no evidence that he suffered from such a disability during his active service, or that his current disabilities are related to his active service.  The preponderance of the evidence is against the claim for service connection for a digestive system disability; there is no doubt to be resolved; and service connection for a digestive system disability is not warranted.

Bilateral Upper Extremities

The Veteran's August 2009 claim reflects that he seeks service connection for "neurological manifestations of the upper extremities."  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran complained of suffering from bilateral hand disabilities during his active service.  A November 2001 report of medical history reflects that the Veteran complained of suffering from numbness or tingling in his hands and feet.  

That said, there is no competent evidence that the Veteran currently suffers from a neurological disability in his bilateral upper extremities.  

At a July 2010 VA examination, for instance, the Veteran complained of weakness, stiffness, paresthesias, and pain in his bilateral arms.  Upon examination, however, sensory examinations were normal in both arms.  The Veteran had full strength with elbow flexion and extension, and full strength with wrist flexion and extension.  EMG testing performed concurrent with the examination was within normal limits and showed no evidence of neuropathy, radiculopathy, or carpal tunnel syndrome.  The examiner reported that there is no current diagnosis of any chronic bilateral upper extremity paresthesias or neurologic condition.  

There is no other medical or lay evidence in the Veteran's claim file indicating that he currently suffers from a chronic, ratable, neurologic disability of his bilateral upper extremities.  Further, the Veteran is already service-connected for a small muscle strain in the right and left hands and tendonitis of the right and left wrists, with each disability rated as 10 percent disabling.  Whether these service-connected disabilities actually encompass the symptoms for which the Veteran seeks service connection, there is simply no competent evidence that the Veteran currently suffers from neurological disabilities of his upper extremities.  Absent evidence of a current disability, service connection is not warranted.  Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim for service connection for a neurological disability of the bilateral upper extremities; there is no doubt to be resolved; and service connection for a neurological disability of the bilateral upper extremities is not warranted.

Left Lower Extremity  

As with his claim for service connection for his bilateral upper extremities, the Veteran's August 2009 claim reflects that he seeks service connection for "neurological manifestations of the . . . lower extremities."  Service connection for radiculopathy of the right lower extremity has already been granted, so only the issue of service connection for the left lower extremity remains on appeal.  For the reasons that follow, his claim shall be denied.  

The Veteran's service treatment records do show complaints regarding his left leg in service.  A December 1995 service treatment record shows that the Veteran complained of left lower leg pain for 2 weeks.  An X-ray revealed no evidence of acute fracture.  On a November 2001 report of medical history, the Veteran reported suffering from numbness or tingling in his feet.  

There is, however, no evidence that the Veteran currently suffers from a neurological abnormality of his left lower extremity.  At a July 2012 VA examination, the examiner determined that the Veteran did not currently suffer from a peripheral nerve condition or peripheral neuropathy.  

The only evidence in support of the Veteran's claim comes from an October 2009 VA history and physical.  That record reflects that the Veteran complained of generalized pain in his legs.  The examining physician did not diagnose the Veteran as suffering from any particular neurologic or other disability in the Veteran's legs.  

As above, absent evidence of a current disability, the Veteran's claim must be denied.  The preponderance of the evidence is against the claim for service connection for a neurological disability of the left lower extremity; there is no doubt to be resolved; and service connection for a neurological disability of the left lower extremity is not warranted.

IV.  Increased Initial Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claims for increased initial ratings are evaluated separately below.

Tension Headaches

The Veteran's service-connected tension headaches have been rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100; as tension headaches are not specifically listed in the rating schedule, his disability has been rated by analogy to migraine headaches.  Under DC 8100, headaches with characteristic prostrating attacks occurring on an average once a month over the last several months is assigned a 30 percent rating.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned the highest, 50 percent rating.

The Veteran underwent a VA examination in July 2010.  The Veteran noted that he suffered from weekly headaches over the preceding 12 months, and that less than half of the attacks were prostrating.  The Veteran later clarified that he suffered prostrating headaches in roughly 25 percent of his headaches.  The Veteran denied suffering from light or sound sensitivity, from nausea, or from vomiting during his headaches.  

The Veteran underwent a second VA examination in June 2012.  The Veteran stated that he had right-sided headaches once a week with severe pressure and pain.  He denied photophobia or phonophobia, as well as nausea and vomiting.  The Veteran stated that the typical duration of pain was less than one day, but that he did have severe pain lasting up to 48 hours around once per month.  The Veteran stated that he had prostrating attacks roughly once per month, but the examiner noted that the Veteran did not have "very frequent prostrating and prolonged attacks of headache pain."  The examiner also concluded that the Veteran's headaches did not affect his ability to work.  

The only other evidence in the claim file regarding the Veteran's headaches comes from his numerous VA treatment records.  These records are consistent with the findings and statements from the two VA examinations.  

Based on this evidence, the Board concludes that the Veteran's symptoms more closely approximate the higher, 50 percent rating.  The July 2010 VA examination demonstrates that the Veteran suffered from prostrating headaches roughly one to two times per week.  Though this ratio declined by the time of his June 2012 VA examination, that examination nevertheless noted that the Veteran had to miss school because of his headaches.  Thus, the evidence shows that the Veteran suffers from very frequent headaches resulting in severe economic inadaptability, warranting an increased rating.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected tension headaches result in prostrating headaches between 1-4 times per month, and that these headaches result in his missing school.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected tension headaches is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In summary, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's service-connected tension headaches more closely approximate the severity described by the 50 percent rating.  An increased initial rating is thus warranted.  

Reactive Airway Disease

The Veteran's reactive airway disease has been rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6699-6602; as reactive airway disease is not included on the rating schedule, it is rated by analogy to bronchial asthma.  Under Diagnostic Code 6602, a 10 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an Forced Expiratory Volume in one second (FEV-1) of 71-to 80- percent predicted or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required.

A 30 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.

A 60 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician are required for exacerbations, or; if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.

A maximum 100 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

The Veteran underwent a VA examination in July 2010.  The Veteran stated that he suffers from allergies and shortness of breath.  He stated that he uses an albuterol inhaler as needed, and that he takes over the counter antihistamines and decongestants with good relief.  

Upon examination, there was no evidence of abnormal breath sounds.  Diaphragm excursion and chest expansion were normal.  He had no conditions consistent with pulmonary restrictive disease, no chest wall scarring, and no deformity of the chest wall.  

Pulmonary function testing showed an FEV-1 of 95.9 percent predicted, and an FVC of 94.0 percent predicted.  The FEV-1/FEC was reported at 85 percent predicted.  Flow volume loop showed a normal pattern, the lung volumes were normal, and the diffusing capacity was normal.  

The Veteran underwent a second VA examination in June 2012.  The Veteran stated that he uses an inhaler approximately once per week, and that during the spring and fall, he takes an antihistamine.  The Veteran reported that he does require intermittent use of inhalational bronchodilator therapy, but he does not require the use of oral or parenteral corticosteroid medications.

Pulmonary function testing showed an FVC of 91.7 percent predicted.  The FEV-1 was 92.5 percent predicted, and the FEV-1/FVC was 82 percent predicted.  

There is no other evidence in the claim file regarding the Veteran's service-connected reactive airway disease.  To the extent that the Veteran spoke of his reactive airway disease at any of his VA treatment sessions, the evidence is consistent with that noted by the two examinations.

In light of this evidence, the Board concludes that the 10 percent rating assigned is proper.  Though the Veteran's pulmonary function testing is above the thresholds noted by the 10 percent rating, his intermittent use of an inhaler qualifies him for this rating.  

The evidence does not, however, warrant a 30 percent or higher rating.  The Veteran's pulmonary function testing results were consistently above the levels required for higher ratings, and there is no evidence of more frequent inhaler use.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected reactive airway disease requires intermittent use of an inhaler and seasonal use of over the counter medication.  The currently assigned rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected reactive airway disease is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased initial rating for reactive airway disease; there is no doubt to be resolved; and an increased initial rating for reactive airway disease is not warranted.




ORDER

New and material evidence having been presented, the claim for entitlement to service connection for hypertension is reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a disability of the digestive system is denied. 

Entitlement to service connection for a neurological disability of the bilateral upper extremities is denied.   

Entitlement to service connection for a neurological disability of the left lower extremity is denied.  

Entitlement to an initial, 50 percent disability rating for tension headaches is granted.

Entitlement to an initial disability rating in excess of 10 percent for reactive airway disease is denied.


REMAND

The Veteran's claims for service connection for hypertension and a bilateral hip disability and for compensation under 38 U.S.C.A. § 1151 must be remanded.  

First, with regard to hypertension, though the Veteran underwent a VA examination for this disability in July 2010, the opinion contained in that examination is inadequate for rating purposes.  A new examination is warranted.

Second, with regard to the Veteran's bilateral hip disability claim, the Veteran underwent a VA examination in July 2010 and November 2012.  Neither examination is adequate for rating purposes.  With regard to the November 2012 examination, the examiner concluded that the Veteran did not currently or ever suffer from a bilateral hip disability.  However, the July 2010 VA examination noted that the Veteran suffered from a bilateral hip strain and mild degenerative joint disease.  Further, neither examination considered whether the Veteran's bilateral hip disability may be secondary to his already service-connected disabilities, a point raised by the Veteran's representative in his October 2012 substantive appeal.  A new examination with a fully formed opinion is required.  

Finally, with respect to the Veteran's compensation under 38 U.S.C.A. § 1151, the RO denied this claim in a November 2013 rating decision.  In November 2014, the Veteran filed a notice of disagreement with this decision.  

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued, this claim must be remanded before the Board may act on it.

As a final note, in its November 2013 rating decision, the RO denied the Veteran's claim for being "not well grounded."  As the Veteran's representative noted in his notice of disagreement, this has not been the standard by which VA analyzes claims for almost 15 years.  The Board trusts that the statement of the case will apply the correct standard.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a statement of the case to the appellant regarding the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a disability resulting from VA oral surgery; return the case to the Board only if the Veteran files a timely substantive appeal.  

2.  Obtain the Veteran's VA treatment records dated from January 2014 and thereafter and associate them with his claim file.  

3.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service.  In answering this question, the examiner must discuss the Veteran's in-service blood pressure readings as well as those from VA treatment records shortly after his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA hips examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what bilateral hip disability or disabilities does the Veteran currently suffer?  Has he suffered from any other bilateral hip disabilities since his August 2009 claim?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified current or former bilateral hip disability had its onset in service or is otherwise related to his active service?  In answering this question, the examiner must discuss the Veteran's history of serving as a paratrooper.  

c)  Is it at least as likely as not that any identified current or former bilateral hip disability is secondary to any service-connected orthopedic disability, including a lumbar spine disability and bilateral knee and ankle disabilities?  That is, is any identified bilateral hip disability proximately due to or the result of his service-connected disabilities, or is any identified bilateral hip disability aggravated by his service-connected disabilities?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of a hip disability is found, the examiner must attempt to establish a baseline level of severity of the hip disability prior to aggravation by the service connection lumbar spine/knee/ankle disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


